856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel J.M. DAVIS, Jr., Defendant-Appellant.
No. 88-5789.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN JACOB WEBER, District Judge.*

ORDER

2
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file shows that the criminal defendant, Davis, seeks to appeal the order of the district court entered June 27, 1988, denying his pro se pretrial motion to seal the court file and restrain the government from alleged selective and vindictive action.  Appellant appealed from that order on July 6, 1988.  The district court docket reflects that Davis' criminal trial is scheduled to commence August 22, 1988.


4
This court lacks jurisdiction in this appeal.  An order denying a motion to dismiss on the basis of vindictive prosecution is not appealable.   United States v. Hollywood Motor Car Co., 458 U.S. 263, 268 (1982).  Moreover, the order from which Davis seeks to appeal does not fall within the narrow class of situations in criminal prosecutions which are permitted interlocutory review under the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   See United States v. Bratcher, 833 F.2d 69, 72 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988).


5
It is ORDERED that the appeal be and is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Herman Jacob Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation